FULMER, Judge.
R.L.S. was adjudicated delinquent for assault and possessing a weapon on school property. We affirm the assault charge, which R.L.S. does not challenge on appeal. However, because the trial court did not have the benefit of the Florida Supreme Court’s decision in L.B. v. State, 700 So.2d 370 (Fla.1997), when it denied the motion for judgment of acquittal on the possession charge, we reverse that charge and remand for the trial court to reconsider whether the knife meets the definition of a weapon.
In L.B. v. State, 700 So.2d 370 (Fla.1997), the supreme court reversed a trial court’s factual determination that a juvenile was guilty of the charge of possessing a weapon on school property. The court analyzed whether the “common pocketknife” exception to the definition of “weapon” in section 790.001(13), Florida Statutes (1995), was void for vagueness. The court upheld the statute, but concluded that the weapon in that case, an eight-and-one-half inch folding knife with a three-and-three-quarter inch blade, was a common pocketknife as a matter of law. In reaching this conclusion, the court cited an Attorney General’s opinion that reasoned that a pocketknife with a blade of four inches or less was a common pocketknife. The Third District has since distinguished L.B. in J.D.L.R. v. State, 701 So.2d 626, 627 (Fla. 3d DCA 1997), holding that a knife with a three-and-one-half inch blade was not a “common” pocketknife because it had “a notched combat-style grip and large metal hilt guard (to prevent the user’s fingers from sliding onto the blade).”
Here, according to remarks in the record, the knife had a blade that was “about two inches” long, and the knife was attached to a key chain with a fingernail clipper and a bottle opener. The trial court did not have the benefit of the L.B. decision when it made its ruling in this case. Because we are unable to view the knife, which was not made part of the record on appeal, we reverse and remand for the trial court to reconsider whether the knife is a common pocketknife pursuant to L.B. or an uncommon knife that meets the criteria of a weapon.
Affirmed in part; reversed in part and remanded for further proceedings.
PARKER, C.J., and SALCINES, J., Concur.